Case 1:19-cv-09410-PKC Document 67 Filed 03/19/20 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

FINCO SERVICES, INC.,
Plaintiff,
-against-

FACEBOOK, INC., CALIBRA, INC.,
JLV, LLC, and CHARACTER SF, LLC,

Defendants.

Case No. 1:19-cv-9410 (PKC) (KHP)

JOINT STIPULATION OF DISMISSAL
OF DEFENDANT CHARACTER

New! Nee eee Nee Nee ee ee” ee’ ee ee Le’

 

Pursuant to Federal Rule of Civil Procedure 41(a)(1), Plaintiff Finco Services, Inc. and

Defendant Character SF, LLC, by and through undersigned counsel, hereby stipulate that all

claims against Defendant Character SF, LLC are dismissed with prejudice, with each party

bearing its own attorneys’ fees, costs, and expenses.

Dated: March 18, 2020

3 =

fom +

 

Kandis M. Koustenis

BEAN KINNEY & KORMAN PC
2311 Wilson Boulevard, Suite 500
Arlington, VA 22201

(703) 525-4000

(703) 525-2207 (fax)
kkoustenis@beankinney.com

Ethan Horwitz

CARLTON FIELDS P.A.

405 Lexington Avenue, 36th Floor
New York, New York 10174
(212) 380-9617

(212) 785-5203 (fax)
ehorwitz@carltonfields.com

Attorneys for Finco Services, Inc.

Kevin M. Wallace

BAKER & HOSTETLER LLP
45 Rockefeller Plaza, 14" Floor
New York, NY 10111

(212) 589-4200

(212) 589-4201 (fax)

Mark H. Tidman (pro hac vice)
BAKER & HOSTETLER LLP
1050 Connecticut Avenue, N.W.
Washington, DC 20036

(202) 861-1500
mtidman@bakerlaw.com

Attorneys for Defendant Character SF, LLC
